DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The instant application having application No. 17/227,325 of OZHARAR et al. for “VEHICLE SPEED, DIRECTION, AND SIZE MEASUREMENT USING TEMPORAL DISTRIBUTED FIBER OPTIC SENSING” filed on April 11, 2021 has been examined. 

Drawings
Drawings Figures 1-8 submitted on April 11, 2021 are in compliance with the provisions of 37 CFR 1.121(d).


Claim Rejections - 35 USC § 102 / § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating
obviousness or nonobviousness.

Claims 1-8 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over the Prior art of HILL et al. (U.S. Publication No. 2004/0080432 A1) hereinafter “Hill” in view of the Prior Art of KIM MYOUNG JIN et al. (KOREAN Publication No. KR20190054788 A) hereinafter “Jin”.


As to claim 1, Hill discloses a distributed optical fiber sensing (DOFS) system for vehicle measurement (shown in Figures 1-3 and described in Paragraphs 0008-0010, 0073-0075 and 0093), said system comprising: a length of optical fiber (optical fiber 6 of fiber optic sensors 5 that is in sensor stations 2, shown in Figures 1-3 and described in Paragraphs 0073-0075) positioned underneath a roadway surface (groove 51 is cut into the surface of a highway 52, shown in Figure 13 and described in Paragraphs 0100 0093); and a distributed optical fiber sensing interrogator (interrogation system 9, shown in Figures 1-2 and described in Paragraph 0074) in optical communication with the length of optical fiber (optical fiber 6 of fiber optic sensors 5 that is in sensor stations 2 are connected by optical fiber 3 to an interferometric interrogation system 9, shown in Figures 1-2 and described in Paragraph 0074).
Hill does not expressly disclose wherein the length of optical fiber is configured in a polygon shape.
Jin discloses an optical fiber sensor cables (131-134) that include first to fourth measured portions (13s-134s) and arranged in inclined angle that is between 20 to 45 degrees with respect to the running direction indicated by an arrow ([i.e. polygon shape] shown in Figures 1-2 and described in Paragraphs 0024-0027 and 0036).  
Thus, given the system of Hill and having the teaching of Jin, it would have been obvious to one of ordinary skill in the art at the time of effective filing date of the claimed invention to incorporate the feature disclosed by Jin into the system of Hill, in order to have a distributed optical fiber sensing (DOFS) system for vehicle measurement, said system comprising: a length of optical fiber positioned underneath a roadway surface; and a distributed optical fiber sensing interrogator in optical communication with the length of optical fiber; wherein the length of optical fiber is configured in a polygon shape, for the obvious motivational reasons of incorporating features that enhances sensing capability, which may be achieved through routine experiment that does not require an inventive step. 
As to claim 2, the combination of Hill and Jin as set forth above in into claim 1, further having Jin’s disclosure that discloses optical fiber sensor cables [131-134] include first to fourth measured portions [131s-134s] inclined at an angle of 20 to 45 degrees with respect to the running direction indicated by an arrow (shown in Figures 1-2 and described in 0024-0027 and 0036), it would have been obvious to one of ordinary skill in the art at the time of effective filing date of the claimed invention to further modify the combination of Hill and Jin in order to have wherein the length of optical fiber is configured substantially in a 4-sided polygon shape, for the same motivational reason/s stated above in claim 1.
As to claim 3, the combination of Hill and Jin as set forth above in into claim 1, further having Jin’s disclosure that discloses optical fiber sensor cables [131-134] include first to fourth measured portions [131s-134s] inclined at an angle of 20 to 45 degrees with respect to the running direction indicated by an arrow (shown in Figures 1-2 and described in 0024-0027 and 0036), it would have been obvious to one of ordinary skill in the art at the time of effective filing date of the claimed invention to further modify the combination of Hill and Jin in order to have wherein the length of optical fiber is configured such that a diagonal of the polygon is aligned substantially parallel to a length of the roadway and a primary direction of traffic operating on the roadway, for the same motivational reason/s stated above in claim 1.
As to claim 4, the combination of Hill and Jin as set forth above in into claim 1, further having Jin’s disclosure that discloses optical fiber sensor cables [131-134] include first to fourth measured portions [131s-134s] inclined at an angle of 20 to 45 degrees with respect to the running direction indicated by an arrow (shown in Figures 1-2 and described in 0024-0027 and 0036), it would have been obvious to one of ordinary skill in the art at the time of effective filing date of the claimed invention to further modify the combination of Hill and Jin in order to have wherein the length of optical fiber is non-overlapped and includes at least 4 sections, a first section of optical fiber, a second section of optical fiber having at least a portion that is perpendicular to the first section of optical fiber, a third section of optical fiber having at least a portion that is perpendicular to the second section and parallel to the first section, and a fourth section having at least a portion that is perpendicular to the third section and parallel to the second section, for the same motivational reason/s stated above in claim 1.
As to claim 5, the combination of Hill and Jin as set forth above in into claim 3, further having Hill’s disclosure that discloses each sensor stations [2] that sensors [5] are deployed in a highway [1] per lane of the highway, and a slot [51] is cut into a surface of a highway [52] and includes a channel to accommodate a lead out optical fiber [54] (shown in Figures 1-3 and 13 and Described in Paragraphs 0073-0075 and 0093), and further having Jin’s disclosure that discloses optical fiber sensor cables [131-134] include first to fourth measured portions [131s-134s] inclined at an angle of 20 to 45 degrees with respect to the running direction indicated by an arrow (shown in Figures 1-2 and described in 0024-0027 and 0036), it would have been obvious to one of ordinary skill in the art at the time of effective filing date of the claimed invention to further modify the combination of Hill and Jin in order to have wherein the roadway is a multi-lane roadway and the optical fiber is positioned underneath a plurality of the lanes, each of the lanes having disposed underneath a length of the optical fiber having a polygonal shape exhibiting the four sections, each of the length having a polygonal shape optically connected to adjacent one(s) in series arrangement, for the same motivational reason/s stated above in claim 1. 
As to claim 6, the combination of Hill and Jin as set forth above in into claim 1, further having Jin’s disclosure that discloses optical fiber sensor cables [131-134] include first to fourth measured portions [131s-134s] inclined at an angle of 20 to 45 degrees with respect to the running direction indicated by an arrow (shown in Figures 1-2 and described in 0024-0027 and 0036), it would have been obvious to one of ordinary skill in the art at the time of effective filing date of the claimed invention to further modify the combination of Hill and Jin in order to have wherein the polygon shape is a quadrilateral, having four straight sides, for the same motivational reason/s stated above in claim 1.
As to claim 7, the combination of Hill and Jin as set forth above in into claim 1, further having Jin’s disclosure that discloses optical fiber sensor cables [131-134] include first to fourth measured portions [131s-134s] inclined at an angle of 20 to 45 degrees with respect to the running direction indicated by an arrow (shown in Figures 1-2 and described in 0024-0027 and 0036), it would have been obvious to one of ordinary skill in the art at the time of effective filing date of the claimed invention to further modify the combination of Hill and Jin in order to have wherein the polygon shape is a rhombus, with four equal length sides with equal opposite angles, for the same motivational reason/s stated above in claim 1.
As to claim 8, the combination of Hill and Jin as set forth above in into claim 1, further having Jin’s disclosure that discloses optical fiber sensor cables [131-134] include first to fourth measured portions [131s-134s] inclined at an angle of 20 to 45 degrees with respect to the running direction indicated by an arrow (shown in Figures 1-2 and described in 0024-0027 and 0036), it would have been obvious to one of ordinary skill in the art at the time of effective filing date of the claimed invention to further modify the combination of Hill and Jin in order to have wherein the polygon shape is a parallelogram, for the same motivational reason/s stated above in claim 1.
As to claim 10, Hill discloses a method of measuring vehicles traveling along a roadway using temporal distributed fiber optic sensing (DFOS) (shown in Figures 1-4, 13 and described in Paragraphs 0008-0010, 0073-0076, 0078 and 0093), the method comprising: providing an optical fiber (optical fiber 6 of fiber optic sensors 5 that is in sensor stations 2, shown in Figures 1-4, 13 and described in Paragraphs 0073-0076 and 0078); and providing a distributed optical fiber sensing interrogator in optical communication with the length of optical fiber (optical fiber 6 of fiber optic sensors 5 that is in sensor stations 2 are connected by optical fiber 3 to an interferometric interrogation system 9, shown in Figures 1-2 and described in Paragraph 0074), wherein the at least a portion of the length of optical fiber is located under the roadway (groove 51 is cut into the surface of a highway 52, shown in Figure 13 and described in Paragraphs 0100 0093); operating the distributed optical fiber sensing interrogator to determine vibration sources at one or more points along the length of the optical fiber located underneath the roadway (shown in Figures 1-4 and 13 and described in Paragraphs 0008-0010, 0073-0076, 0078 and 0093).
Hill does not expressly disclose providing a length of optical fiber; wherein the at least a portion of the length of optical fiber is arranged in a non-overlapping as a polygon shape; and determining, from the vibration sources, for a vehicle operating on the roadway, the vehicle direction, the vehicle axle width, the vehicle direction of travel, a number of axles for the vehicle, and whether or not the vehicle is a motorcycle.
However, Hill further discloses an output of each optical sensor [5] is used to derive data relating to a traffic passing each sensor station [2]; and the derived data relates to vehicle speed, weight, traffic volume, axle separation, and vehicle classification (See Figures 1-3 and claims 30 and 33-37). 
Jin discloses an optical fiber sensor cables (131-134) that include first to fourth measured portions (13s-134s) and arranged in inclined angle that is between 20 to 45 degrees with respect to the running direction indicated by an arrow ([i.e. polygon shape] shown in Figures 1-2 and described in Paragraphs 0024-0027 and 0036).  


Thus, given the method of Hill and having the teaching of Jin, it would have been obvious to one of ordinary skill in the art at the time of effective filing date of the claimed invention to incorporate the feature disclosed by Jin into the method of Hill, in order to have a method of measuring vehicles traveling along a roadway using temporal distributed fiber optic sensing (DFOS), the method comprising: providing a length of optical fiber; and providing a distributed optical fiber sensing interrogator in optical communication with the length of optical fiber, wherein the at least a portion of the length of optical fiber is located under the roadway, and arranged in a non-overlapping as a polygon shape; operating the distributed optical fiber sensing interrogator to determine vibration sources at one or more points along the length of the optical fiber located underneath the roadway; and determining, from the vibration sources, for a vehicle operating on the roadway, the vehicle direction, the vehicle axle width, the vehicle direction of travel, a number of axles for the vehicle, and whether or not the vehicle is a motorcycle, for the obvious motivational reasons of incorporating features that enhances sensing capability, which may be achieved through routine experiment that does not require an inventive step. 

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over the Prior art of HILL et al. (U.S. Publication No. 2004/0080432 A1) hereinafter “Hill” in view of the Prior Art of KIM MYOUNG JIN et al. (KOREAN Publication No. KR 10-2019-0054788 A) hereinafter “Jin” and further in view of the Prior Art of MCDOWGIRL TREBER W et al. (KOREAN Publication No. KR 10-2000-0023722 A) hereinafter “Treber”.
As to claim 9, the combination of Hill and Jin as set forth above in into claim 1, but the combination of Hill and Jin does not expressly disclose wherein the polygon shape is a quadrilateral, and the optical fiber is looped at each corner of the quadrilateral. 
Treber discloses an optical fiber subassembly [10] that includes a tubular holder [12] having an optical fiber for optical sensing; and a corner of the tubular holder [12] has two loops [26, 28], wherein the loop [26] arises from a straight portion [20] and the loop [28] arises from a straight portion [22] (shown in Figure 2 and described in Paragraphs 0100 -0011).
Thus, given the system of Hill as modified by Jin and having the teaching of Treber, it would have been obvious to one of ordinary skill in the art at the time of effective filing date of the claimed invention to incorporate the feature disclosed by Treber into the combination of Hill and Jin, in order to have wherein the polygon shape is a quadrilateral, and the optical fiber is looped at each corner of the quadrilateral, for the obvious motivational reasons of incorporating features that enhances sensing capability, which may be achieved through routine experiment that does not require an inventive step. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The following cited arts are further to show the state of art.
U.S. Publication No. 2019/0206240 A1 of Goncalves, disclose a system for monitoring dynamic e weighing of vehicles, speed of vehicles on lanes, applied to the monitoring of road traffic variables such as, but not limited to, vehicle detection, wheel counting, identification of single and/or double wheels, measurement of individual and average vehicle speed and measurement of acceleration, and through calculation obtains axle counting, vehicle classification, vehicle counting, wheel weight measurement, axle weight measurement, measurement of the weight of groups of axles, measurement of total weight of the vehicles, that is, monitoring traffic parameters employed in the areas of road safety, traffic control, maintenance and infrastructure, diagnosis of traffic problems, on toll roads and in the application of fines in irregular traffic situations, amongst other situations. The generated information is used by various agents of society, such as government agencies responsible for the road sector, regulatory agencies, public safety entities, highway concessionaires and, in some cases, highway users themselves, bringing benefits to society and advantages of having a lower cost and extended service life of this type of sensor compared to the others, sensors can be multiplexed, have high spatial resolution across the pavement, and manufacturing technology is simple and inexpensive and transferable due to associated costs. 

U.S. Publication No. 2017/0358205 A1 of Ippolito et al, disclose lanes sensors are used to count the number of wheel assemblies on vehicles passing over roadway sensors. Lane sensors can also be used to classify vehicles at single and multiple lane sites for tolling and/or traffic planning. For counting vehicles, the Smart Loop Treadle of the present invention is designed for both tire and wheel assembly detection using inductive loop sensors for toll roads in single (Conventional) lane applications. The sensors detect the tire assemblies of both vehicles and vehicle trailers being towed to provide the sum of axle assemblies. For vehicle characterization, the sensor arrangement can have a combination of unique sensors that include tire/wheel detection sensors and vehicle lane position sensors. The characteristics of the vehicle, travel direction, speed, in lane position of the vehicle can be detected using combination of these sensors.

U.S. Publication No. 2014/0249711 A1 of Hanson et al, disclose systems, apparatus and methods are provided for measuring moving vehicle information. Moving vehicle information may be measured by a sensor configured to respond to one or more wheels of the vehicle, where one or more of the wheels changes the characteristic impedance of the sensor at the wheel's contact location. An electrical time domain reflectometry signal processing system which is capable of measuring the change in the impedance of the sensor and converting the impedance change to a signal may be connected operatively to the sensor. A data-processing system receives the signal and extracts the vehicle information therefrom.

U.S. Publication No. 2006/0257066 A1 of Hill et al, disclose optical fibre interferometric sensors can be used to detect pressure and vibration. When a length of optical fibre is subjected to an external pressure the fibre is deformed. This deformation alters the optical path length of the fibre, which can be detected as a change in phase of light passing along the fibre. As it is possible to analyse for very small changes in phase, optical fibre sensors are extremely sensitive to applied pressure. Such a sensor is described as an interferometric sensor. This high sensitivity allows optical fibre sensors to be used for example, in acoustic hydrophones where sound waves with intensities equivalent to a pressure of 10.sup.-4 Pa are routinely detectable. Published UK patent application 2 262 803 describes an interferometric system having a serial array of distributed fibre-optic sensors, however such a system provides no accurate positional information about an intruder or information relating to the nature of the intruder.


Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SISAY YACOB whose telephone number is (571)272-8562. The examiner can normally be reached Monday - Friday 10:30-07:00 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, HAI PHAN can be reached on (571) 272-6338. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






	/SISAY YACOB/						July 02, 2022           Primary Examiner, Art Unit 2685